Citation Nr: 0618434	
Decision Date: 06/23/06    Archive Date: 06/30/06

DOCKET NO.  03-05 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida

THE ISSUES

1.  Entitlement to service connection for prolactinemia.

2.  Entitlement to service connection for a kidney 
disability.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
multiple degenerative joint disease of the knees and hands.

4.  Entitlement to an initial compensable rating for 
prostatitis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1961 to June 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in August 2001 and 
September 2003 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida, which denied 
entitlement to the benefits currently sought on appeal.

The issues of new and material evidence and a higher initial 
evaluation are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

FINDINGS OF FACT

1.  On June 23, 2005, during his hearing and prior to the 
promulgation of a decision in the appeal, the Board received 
notification from the veteran that a withdrawal of his appeal 
with respect to the issue of service connection for 
prolactinemia is requested.

2.  Service connection was established for hypertension, 
effective in July 1991.

3.  The veteran's kidney disability, namely proteinuria, has 
been medically found to be the result of his service-
connected hypertension. 

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the veteran have been met with respect to the issue of 
service connection for prolactinemia.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2005).

2.  The veteran's proteinuria is proximately due to, or the 
result of, his service-connected hypertension.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Appeal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2005).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2005).  The appellant  
has withdrawn this appeal with respect to the issue of 
service connection for prolactinemia and, hence, there remain 
no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal on this issue and it is 
dismissed.

Service Connection

As a preliminary matter, the Board notes that VA is required 
to notify claimants and their representatives of any 
information that is necessary to substantiate the claim for 
benefits.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2005).  Regulations also dictate that VA has a 
duty to assist claimants, essentially providing that VA will 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 U.S.C.A. 
§ 5103(A) (West 2002); 38 C.F.R. § 3.159(c) (2005).  As will 
be discussed below, the Board finds that service connection 
for proteinuria is warranted.  As such, a discussion of the 
VCAA is not needed.

The veteran seeks service connection for a kidney disability, 
which he contends is the result of exposure to herbicides in 
service.  Alternatively, the veteran contends that his kidney 
problems are related to his service-connected hypertension 
and/or diabetes mellitus. 

In order to establish service connection, there must be 
medical evidence of a current disability; medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See 38 C.F.R. § 3.303; see also 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  Additionally, 
service connection may be granted for disability that is 
proximately due to, or the result of, a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  

A review of the available records demonstrates that the 
veteran has a current disability of proteinuria.  See private 
nephrologist report dated in February 2003.  The specialist 
who rendered the diagnosis indicated that "likely this is on 
the basis of longstanding hypertension."  He then discussed 
the possibility that it was the result of diabetic 
nephropathy; however, the specialist explained that given the 
timing of the veteran's diabetes diagnosis, he believed the 
hypertension to be the more likely cause.  

Although willing to report, the veteran has not undergone VA 
examination for this disease entity, and as such, no other 
opinion has been offered on the subject of etiology.  Given, 
however, the thoroughly competent specialist's report and 
opinion, and absent evidence to the contrary, the Board is 
not in a position to question it.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991).   Proteinuria has been found to be the 
result of the veteran's service-connected disability of 
hypertension; therefore, service connection is warranted for 
the disability on a secondary basis.   

Because service connection is granted under the theory of 
entitlement for secondary disabilities, the veteran's 
contention referable to herbicide exposure will not be 
addressed. 




ORDER

The appeal with respect to the issue of service connection 
for prolactinemia is dismissed.

Service connection for proteinuria is granted.


REMAND

With respect to the issues of new and material evidence for 
service connection for multiple degenerative joint disease 
and of entitlement to a higher initial rating for 
prostatitis, the record reveals that the veteran has not 
received adequate notice under 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2005).  

Such notice must accomplish the following: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  Furthermore, when the claim has been previously denied, 
the veteran must be notified not only of the information and 
evidence that constitutes "new and material" evidence 
sufficient to reopen, but also the information and evidence 
necessary to substantiate the underlying claim.  See Kent v. 
Nicholson, No. 04-181 (U.S. Vet. App. March 31, 2006).  

The notice requirement is applicable to all aspects of 
claims, to include the establishment of the effective date 
and the potential disability ratings.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Thus, in this case, the 
veteran should have been notified of the pre-August 2001 
standard for new and material evidence (as his claim to 
reopen was received in September 2000), the elements of 
service connection, the requirements for a higher initial 
evaluation, and the factors that determine effective dates.  

In October 2000, the RO attempted to provide such notice to 
the veteran; however, this notice included only the elements 
of service connection.  Also of record is a January 2003 
report of telephone contact documenting that RO staff 
"submitted VCAA phone letter" to the veteran.  While there 
is no indication of what the discussion entailed, the follow-
up letter sent by the RO in February 2003 specifically named 
each issue on appeal, but again included only the elements of 
service connection.  Thus, the veteran has not been notified 
of the requisite information and such corrective notice must 
now be sent.

During the course of his June 2005 hearing before the 
undersigned, the veteran testified to receiving on-going 
treatment at the VA Medical Center in Biloxi, Mississippi and 
the VA Outpatient Clinic in Pensacola, Florida, to include 
intermittent antibiotic treatment for prostatitis.  The 
latest VA treatment records in the file, however, date only 
to June 2001.  Those clinical records must be retrieved.  In 
that vein, the veteran should be asked if he has received 
private treatment for his service-connected prostatitis since 
February 2003, the latest date of the records currently 
associated with the claims file.  If so, those records should 
be retrieved as well. 

The veteran last underwent VA examination for his 
genitourinary disability in March 2003.  Because of the 
significant time lapse, and because there has been treatment 
in the interim, a more contemporary examination is required 
to accurately assess the severity of his service-connected 
disability.  See Littke v. Derwinski, 1 Vet. App. 90 (1990). 

While the further delay of this case is regrettable, due 
process considerations require such action.  Accordingly, 
this matter is remanded to the RO via the Appeals Management 
Center in Washington, D.C. for the following:

1.  Please notify the veteran of the 
information and evidence necessary to 
reopen a previously denied claim of 
service connection, to include the pre-
August 2001 standard for new and material 
evidence, as well as the elements of 
service connection.  Also notify him of 
the information and evidence necessary to 
substantiate a claim for a higher initial 
evaluation and the regulations regarding 
the effective date of any such ratings or 
establishment of service connection.  This 
notice must indicate which information and 
evidence VA would seek to provide and 
which information and evidence he is 
expected to provide.  Request the veteran 
to "provide any evidence in [his] 
possession that pertains to the claims."  

2.  Please request outpatient records from 
the VA Medical Center in Biloxi, 
Mississippi and the VA Outpatient Clinic 
in Pensacola, Florida, for the period from 
June 2001 to the present.   Also, inquire 
of the veteran if he has received private 
treatment for his service-connected 
prostatitis since February 2003.  If so, 
please request those records.   

3.  Schedule the veteran for a VA 
genitourinary examination to determine the 
severity of his service-connected 
prostatitis.  All testing deemed necessary 
should be conducted and the results 
reported in detail.  

4.  Thereafter, readjudicate the issues on 
appeal.  If the determinations remain 
unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of 
the case.  The veteran and his 
representative should be afforded the 
applicable time period in which to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


